      Case 2:20-cv-00146-BSM Document 47 Filed 03/08/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                            DELTA DIVISION

JERRY L. GATER                                                              PLAINTIFF
Reg. #42525-044

v.                        CASE NO. 2:20-CV-00146-BSM

MICHAEL D. CARVAJAL, et al.                                             DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 8th day of March, 2021.




                                                     UNITED STATES DISTRICT JUDGE
